Title: To James Madison from Levi Lincoln, 18 March 1803 (Abstract)
From: Lincoln, Levi
To: Madison, James


18 March 1803, Washington. Returns Bingham’s letters respecting his action with Cabot and others, as they are little more than repetitions of former statements, and makes the following observations, similar to those made in an earlier letter, of which he kept no copy. Bingham, who considers his demand against the U.S. as warranted by law, should certainly have the benefit of any resolve passed in his favor, but not of any erroneous construction of such a resolve. “Uncontested facts, and the repeated decisions of Courts” show that Bingham could not have acted as the U.S. agent in the contested transaction. “If he had so acted, he must have prevailed in his suits.” Bouillé’s order, which is Bingham’s “first, and only, authority for meddling with the property in question,” was that the ship’s cargo be sold and the proceeds held by Bingham for delivery to the rightful owner according to congressional decision. Reviews the history of Bingham’s actions, the initiation of suits in the Massachusetts courts, and the congressional resolve to relieve Bingham of expenses relating to those suits and to release his property from attachments placed against it in connection with the suits. Analyzes congressional intent in passing the resolve and notes Bingham should have returned the funds in question to the plaintiffs after a June 1797 circuit court decision in their favor. Bingham cannot complain of injury after having had the use of the money for so long, and he “has mistaken both facts & principles, in some very material points.” There is no reason for Congress to have assumed the obligation of payment for property Bingham was to hold for the rightful owners and from which he made “interest profits, if not mercantile profits.” Congress merely intended to prevent injury to private individuals and embarrassment to an agent until the case was settled, not to take responsibility for the debt. Bingham had ample time to obtain evidence of the market price of the flour at the time of sale, had it differed from the actual sale price. Bingham appears to have suffered no loss from suits against his trustee Russell, who was merely the guarantor for Bingham’s payments, and if he did, such loss was balanced by the plaintiffs’ loss of the use of their property during the time Bingham had it. Will not pursue the issue of damages as he dwelt on it in his earlier letter. In considering Bingham’s statement, his subsequent letters, trial evidence, court decisions, and government measures, “I can find neither law, justice or equity in the demand made against the United States.”
 

   
   RC (DNA: RG 59, LOAG). 9 pp. Docketed by Wagner. Printed in Hall, Official Opinions of the Attorneys General, 1:127–36.



   
   See Bingham to JM, 12 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:569–72).



   
   See Lincoln to JM, 21 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:416).



   
   Thomas Russell was one of William Bingham’s agents in the Pilgrim case (Margaret L. Brown, “William Bingham, Agent of the Continental Congress in Martinique,” Pa. Magazine of History and Biography, 61 [1937]: 84).


